1
     HEATHER E. WILLIAMS, #122664
2    Federal Defender
     TIMOTHY ZINDEL, #158377
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
5    timothy_zindel@fd.org

6    Attorney for Defendant
     ZACHARY BURTON LANE
7
8                   IN THE UNITED STATES DISTRICT COURT

9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,    )   Case No. 2:19-CR-00191 JAM
                                  )
12        Plaintiff,              )
                                  )   STIPULATION AND ORDER
13                v.              )   CONTINUING STATUS CONFERENCE
                                  )   AND EXCLUDING TIME
14   ZACHARY BURTON LANE,         )
                                  )
15        Defendant.              )   Date:    February 4, 2020
                                  )   Time:    9:15 a.m.
16                                )   Judge:   Hon. John A. Mendez

17
18        It is hereby stipulated and agreed between plaintiff,
19   United States of America, and defendant, Zachary Burton Lane,
20   that the status conference scheduled for February 4, 2020, may
21   be continued to March 17, 2020, at 9:15 a.m.
22        Both parties continue to investigate factual and legal
23   issues bearing on resolution.    The parties therefore agree that
24   the status conference should be continued to March 17, 2020, and
25   ask the Court to order time excluded under the Speedy Trial Act
26   through that date in order to afford necessary time for
27   effective preparation.   The parties agree that the interests of
28   justice to be served by a continuance outweigh the best

                                      -1-
1    interests of Mr. Lane and the public in a speedy trial, and ask

2    the Court to order time excluded through March 17, 2020,

3    pursuant to 18 U.S.C. § 3161(h)(7)(A) and (b)(iv).

4                                   Respectfully Submitted,

5                                   HEATHER E. WILLIAMS
                                    Federal Defender
6
7    Dated:   January 30, 2020      /s/ T. Zindel__________________
                                    TIMOTHY ZINDEL
8                                   Assistant Federal Defender
                                    Attorney for ZACHARY BURTON LANE
9
10                                  McGREGOR SCOTT
                                    United States Attorney
11
12   Dated:   January 30, 2020      /s/ T. Zindel for P. Hemesath
                                    PAUL HEMESATH
13                                  Assistant U.S. Attorney

14
15                                O R D E R

16        The status conference is continued to March 17, 2020, at

17   9:15 a.m.   The Court finds that the ends of justice served by

18   granting a continuance outweigh the best interests of the public

19   and the defendant in a speedy trial for the reasons stated

20   above.   Time is therefore excluded from the date of this order

21   through March 17, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A)

22   and (B)(iv).

23        IT IS SO ORDERED.

24
25   Dated:   January 30, 2020
                                    /s/ John A. Mendez________________
26                                  HON. JOHN A. MENDEZ
                                    United States District Court Judge
27
28

                                     -2-
